                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 IN RE:                                           CHAPTER 13
 ALEXIS-JULIO ALMONTE-MORAN, aka
 Alexis Julio Almonte, aka Alexis Moran,          CASE NO. 5:20-bk-01497

 Debtors                                           X ORIGINAL PLAN
                                                     AMENDED PLAN (Indicate 1st , 2nd , 3rd
                                                       , etc.)
                                                     Number of Motions to Avoid Liens
                                                     Number of Motions to Value Collateral

                                       CHAPTER 13 PLAN

                                              NOTICES
Debtors must check one box on each line to state whether or not the plan includes each of the
following items. If an item is checked as “Not Included” or if both boxes are checked or if neither
box is checked, the provision will be ineffective if set out later in the plan.

 1 The plan contains nonstandard provisions, set out in § 9,           Included       Not
   which are not included in the standard plan as approved by                         Included
   the U.S. Bankruptcy Court for the Middle District of
   Pennsylvania.
 2 The plan contains a limit on the amount of a secured claim,         Included       Not
   set out in § 2.E, which may result in a partial payment or no                      Included
   payment at all to the secured creditor.
 3 The plan avoids a judicial lien or nonpossessory,                   Included       Not
   nonpurchase-money security interest, set out in § 2.G.                             Included

                             YOUR RIGHTS WILL BE AFFECTED
READ THIS PLAN CAREFULLY. If you oppose any provision of this plan, you must file a timely
written objection. This plan may be confirmed and become binding on you without further notice or
hearing unless a written objection is filed before the deadline stated on the Notice issued in
connection with the filing of the plan.

1.      PLAN FUNDING AND LENGTH OF PLAN.

     A. Plan Payments From Future Income

        1. To date, the Debtor paid $ 0 (enter $0 if no payments have been made to the Trustee to
date). Debtor shall pay to the Trustee for the remaining term of the plan the following payments. If
applicable, in addition to monthly plan payments, Debtor shall make conduit payments through the
Trustee as set forth below. The total base plan is $ 102,000 , plus other payments and property
stated in § 1B below:




Case 5:20-bk-01497-RNO          Doc 13 Filed 05/20/20 Entered 05/20/20 15:56:09                Desc
                                Main Document    Page 1 of 7
      Start            End               Plan            Estimated        Total             Total
     mm/yyyy          mm/yyyy          Payment            Conduit        Monthly          Payment
                                                         Payment         Payment         Over Plan
                                                                                             Tier
 06/2020            06/2020         $ 193            $ 1,153           $ 1,346          $ 1,346
 07/2020            05/2025         $ 553            $ 1,153           $ 1,706          $ 100,654

                                                                              Total $ 102,000
                                                                          Payments:

        2.      If the plan provides for conduit mortgage payments, and the mortgagee notifies the
Trustee that a different payment is due, the Trustee shall notify the Debtor and any attorney for the
Debtor, in writing, to adjust the conduit payments and the plan funding. Debtor must pay all post-
petition mortgage payments that come due before the initiation of conduit mortgage payments.

        3.     Debtor shall ensure that any wage attachments are adjusted when necessary to
     conform to the terms of the plan.

         4. CHECK ONE: ( X ) Debtor is at or under median income. If this line is checked, the rest
                        of § 1.A.4 need not be completed or reproduced.


     B. Additional Plan Funding From Liquidation of Assets/Other

         1. The Debtor estimates that the liquidation value of this estate is $ 0 . (Liquidation value is
            calculated as the value of all non-exempt assets after the deduction of valid liens and
            encumbrances and before the deduction of Trustee fees and priority claims.)

         Check one of the following two lines.

          X      No assets will be liquidated. If this line is checked, the rest of § 1.B need not be
                 completed or reproduced.



2.       SECURED CLAIMS.

     A. Pre-Confirmation Distributions. Check one.

              None. If “None” is checked, the rest of § 2.A need not be completed or reproduced.

     X        Adequate protection and conduit payments in the following amounts will be paid by the
              Debtor to the Trustee. The Trustee will disburse these payments for which a proof of
              claim has been filed as soon as practicable after receipt of said payments from the
              Debtor.


                                                     2


Case 5:20-bk-01497-RNO             Doc 13 Filed 05/20/20 Entered 05/20/20 15:56:09                  Desc
                                   Main Document    Page 2 of 7
                   Name of Creditor                          Last Four Digits         Estimated
                                                                of Account             Monthly
                                                                 Number                Payment
Freedom Mortgage                                             9075                   $ 1,153

      1. The Trustee will not make a partial payment. If the Debtor makes a partial plan
         payment, or if it is not paid on time and the Trustee is unable to pay timely a payment
         due on a claim in this section, the Debtor’s cure of this default must include any
         applicable late charges.

      2. If a mortgagee files a notice pursuant to Fed. R. Bankr. P. 3002.1(b), the change in the
         conduit payment to the Trustee will not require modification of this plan.

  B. Mortgages (Including Claims Secured by Debtor’s Principal Residence) and Other
     Direct Payments by Debtor. Check one.

  X      None. If “None” is checked, the rest of § 2.B need not be completed or reproduced.


  C. Arrears, including, but not limited to, claims secured by Debtor’s principal residence.
     Check one.

         None. If “None” is checked, the rest of § 2.C need not be completed or reproduced.

  X      The Trustee shall distribute to each creditor set forth below the amount of arrearages in
         the allowed proof of claim. If post-petition arrears are not itemized in an allowed claim,
         they shall be paid in the amount stated below. Unless otherwise ordered, if relief from
         the automatic stay is granted as to any collateral listed in this section, all payments to the
         creditor as to that collateral shall cease, and the claim will no longer be provided for
         under § 1322(b)(5) of the Bankruptcy Code:

  Name of Creditor             Description of           Estimated      Estimated      Estimated
                                Collateral             Pre-petition       Post-       Total to be
                                                        Arrears to       petition      paid in
                                                        be Cured       Arrears to        plan
                                                                        be Cured
Freedom Mortgage          Debtor’s Residence at       $ 21,386         $0             $ 21,386
                          865 Liberty Court,
                          Hazle Township,
                          Luzerne County,
                          Pennsylvania




                                                 3


Case 5:20-bk-01497-RNO         Doc 13 Filed 05/20/20 Entered 05/20/20 15:56:09                   Desc
                               Main Document    Page 3 of 7
  D. Other secured claims (conduit payments, claims for which a § 506 valuation is not
     applicable, etc.)

         None. If “None” is checked, the rest of § 2.D need not be completed or reproduced.

  X          The claims below are secured claims for which a § 506 valuation is not applicable,
             and can include: (1) claims that were either (a) incurred within 910 days of the
             petition date and secured by a purchase money security interest in a motor vehicle
             acquired for the personal use of the Debtor, or (b) incurred within 1 year of the
             petition date and secured by a purchase money security interest in any other thing of
             value; (2) conduit payments; or (3) secured claims not provided for elsewhere.

         1. The allowed secured claims listed below shall be paid in full and their liens retained
            until the earlier of the payment of the underlying debt determined under
            nonbankruptcy law or discharge under § 1328 of the Code.

         2. In addition to payment of the allowed secured claim, present value interest pursuant
            to 11 U.S.C. §1325(a)(5)(B)(ii) will be paid at the rate and in the amount listed
            below, unless an objection is raised. If an objection is raised, then the court will
            determine the present value interest rate and amount at the confirmation hearing.

         3. Unless otherwise ordered, if the claimant notifies the Trustee that the claim was paid,
            payments on the claim shall cease.

  Name of Creditor        Description of Collateral       Principal     Interest   Total to be
                                                         Balance of      Rate        Paid in
                                                           Claim                       Plan
Freedom Mortgage         Debtor’s Residence             $ 149,856.22    4.375      $ 69,180


  E. Secured claims for which a § 506 valuation is applicable. Check one.

  X      None. If “None” is checked, the rest of § 2.E need not be completed or reproduced.


  F. Surrender of Collateral. Check one.

  X      None. If “None” is checked, the rest of § 2.F need not be completed or reproduced.


  G. Lien Avoidance. Do not use for mortgages or for statutory liens, such as tax liens. Check
     one.

  X      None. If “None” is checked, the rest of § 2.G need not be completed or reproduced.




                                               4


Case 5:20-bk-01497-RNO        Doc 13 Filed 05/20/20 Entered 05/20/20 15:56:09                Desc
                              Main Document    Page 4 of 7
3.      PRIORITY CLAIMS.

     A. Administrative Claims

        1. Trustee’s Fees. Percentage fees payable to the Trustee will be paid at the rate fixed by
           the United States Trustee.

        2. Attorney’s fees. Complete only one of the following options:

             a. In addition to the retainer of $ 3,000 already paid by the Debtor, the amount of
                $ 1,000 in the plan. This represents the unpaid balance of the presumptively
                reasonable fee specified in L.B.R. 2016-2(c); or

             b. $___________ per hour, with the hourly rate to be adjusted in accordance with the
                terms of the written fee agreement between the Debtor and the attorney. Payment of
                such lodestar compensation shall require a separate fee application with the
                compensation approved by the Court pursuant to L.B.R. 2016-2(b).

        3. Other.      Other administrative claims not included in §§ 3.A.1 or 3.A.2 above.
                    Check one of the following two lines.

             X      None. If “None” is checked, the rest of § 3.A.3 need not be completed or
                    reproduced.

     B. Priority Claims (including certain Domestic Support Obligations).

        Allowed unsecured claims, entitled to priority under § 1322(a) will be paid in full unless
        modified under § 9.

                 Name of Creditor                            Estimated Total Payment



     C. Domestic Support Obligations assigned to or owed to a governmental unit under 11
        U.S.C. §507(a)(1)(B). Check one of the following two lines.

         X       None. If “None” is checked, the rest of § 3.C need not be completed or reproduced.


4.      UNSECURED CLAIMS

     A. Claims of Unsecured Nonpriority Creditors Specially Classified. Check one of the
        following two lines.

         X       None. If “None” is checked, the rest of § 4.A need not be completed or reproduced.



                                                   5


Case 5:20-bk-01497-RNO            Doc 13 Filed 05/20/20 Entered 05/20/20 15:56:09               Desc
                                  Main Document    Page 5 of 7
     B. Remaining allowed unsecured claims will receive a pro-rata distribution of funds
        remaining after payment of other classes.


5. EXECUTORY CONTRACTS AND UNEXPIRED LEASES. Check one of the following
   two lines.

     X       None. If “None” is checked, the rest of § 5 need not be completed or reproduced.


6. VESTING OF PROPERTY OF THE ESTATE.

     Property of the estate will vest in the Debtor upon

     Check the applicable line:

            plan confirmation.
     X      entry of discharge.
            closing of case:


7.         DISCHARGE: (Check one)

     (X)     The debtor will seek a discharge pursuant to § 1328(a).
     ( )     The debtor is not eligible for a discharge because the debtor has previously received a
             discharge described in § 1328(f).

8. ORDER OF DISTRIBUTION:

If a pre-petition creditor files a secured, priority or specially classified claim after the bar date, the
Trustee will treat the claim as allowed, subject to objection by the Debtor.

Payments from the plan will be made by the Trustee in the following order:
 Level 1 Adequate protection payments                       $ -0-
 Level 2 Debtor’s attorney’s fees.                          $ 1,000
 Level 3 Domestic Support Obligations                       $ -0-
 Level 4 Priority claims, pro rata                          $ -0-
 Level 5 Secured claims, pro rata                           $ 90,566
 Level 6 Specially classified unsecured claims              $ -0-
 Level 7 General unsecured claims                           $ 234
 Level 8 Untimely filed unsecured claims to which the $ -0-
           debtor(s) has/have not objected.
           Subtotal                                                                 $ 91,800
           Trustee Commission (Estimated at 8%)             $ 10,200
           Total                                                                    $ 102,000

If the above Levels are filled in, the rest of § 8 need not be completed or reproduced.
                                                     6


Case 5:20-bk-01497-RNO             Doc 13 Filed 05/20/20 Entered 05/20/20 15:56:09                   Desc
                                   Main Document    Page 6 of 7
9.      NONSTANDARD PLAN PROVISIONS

Include the additional provisions below or on an attachment. Any nonstandard provision
placed elsewhere in the plan is void. (NOTE: The plan and any attachment must be filed as
one document, not as a plan and exhibit.)

     A. This Plan contains 1) a chart in Section 8, above, that contains estimated distributions to
        each class of creditors, in addition to all other items required by the Model Plan; 2) no
        signature line for joint debtor, as there is none.

     B. This Plan provides for payments to Freedom Mortgage, the current owner of Debtor’s
        Residence at 865 Liberty Court, Hazle Township, Luzerne County, Pennsylvania for
        both ongoing mortgage payments and estimated mortgage arrears. Debtor intends to
        negotiate the avoidance of the constructive fraudulent transfer of Debtor’s Residence to
        Freedom Mortgage. If necessary, an Adversary Proceeding will be filed to avoid the
        transfer. Section 522(h) of the Bankruptcy Code authorizes Debtor to pursue such an
        avoidance action.


Dated: May 19, 2020                            /s/ J. Zac Christman
                                              J. Zac Christman, Esquire, Attorney for Debtor


                                              /s/ Alexis-Julio Almonte-Moran
                                              ALEXIS-JULIO ALMONTE-MORAN, Debtor


By filing this document, the debtor, if not represented by an attorney, or the Attorney for Debtor
also certifies that this plan contains no nonstandard provisions other than those set out in § 9.




                                                   7


Case 5:20-bk-01497-RNO            Doc 13 Filed 05/20/20 Entered 05/20/20 15:56:09               Desc
                                  Main Document    Page 7 of 7
